Citation Nr: 1327560	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  08-01 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for a stroke.



REPRESENTATION

Appellant represented by:	Edward M. Farmer, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1957 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The case was remanded in March 2010 to obtain treatment records, verify the Veteran's herbicide exposure, provide him with notice of substantiating claims based on asbestos exposure and afford him VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was previously represented by a Veterans Service Organization.  However, in August 2012, he submitted a VA Form 21-22a, "Appointment of Individual as Claimant's Representative," in favor of Edward M. Farmer, Attorney at Law.  Accordingly, the Board considers Mr. Farmer to be the Veteran's representative and has listed him on the title page as such.  


FINDINGS OF FACT

1.  Diabetes mellitus, type II was not present during service, was not manifest within one year of discharge from service and the currently diagnosed diabetes mellitus, type II did not develop as a result of any incident during service.

2.  Coronary artery disease was not present during service and the currently diagnosed coronary artery disease did not develop as a result of any incident during service.

3.  Hypertension was not present during service, was not manifest within one year of discharge from service and the currently diagnosed hypertension did not develop as a result of any incident during service.

4.  Sleep apnea was not present during service and the currently diagnosed sleep apnea did not develop as a result of any incident during service.

5.  Depression was not present during service and the currently diagnosed depression did not develop as a result of any incident during service.

6.  PTSD was not present during service and the currently diagnosed PTSD did not develop as a result of any incident during service.

7.  A stroke was not incurred during service and a post-service stroke did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2.  Coronary artery disease was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

3.  Hypertension was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

4.  Sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

5.  Asthma was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

6.  Depression was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

7.  PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

8.  A stroke was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in June 2006 and March 2010 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, Social Security Administration (SSA) records and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in February 2012 and March 2012.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., diabetes mellitus and hypertension) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2012).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina], all chronic B-cell leukemias [including, but not limited to, hairy cell leukemia and chronic lymphocytic leukemia], multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." 

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Diabetes Mellitus, Type II 

The Veteran contends that he has diabetes mellitus, type II that is due to in-service herbicide exposure.  See, e.g., April 2006 claim.  Specifically, he has identified three sources of herbicide exposure.  The Veteran contends that he was exposed during training at Camp Pendleton when the training included being put through a building filled with "misty orange fog like dust" and that the gas masks worn did not have filters.  Id.  He also contends that he was exposed while stationed on Guam.  See October 2007 statement.  Lastly, the Veteran contends that he had a temporary duty assignment to Vietnam.  See March 2007 statement.  With regards to his contended assignment to Vietnam, in an August 2006 stressor statement, he reported that the dates were October 1961 to November 1961.  However, he has also reported that the dates were June 1958 to July 1968 and September 1960.  See December 2006 notice of disagreement; April 2006 claim.  In his August 2006 stressor statement, the Veteran identified that he was transported to Vietnam on board the USS General Edwin D. Patrick.  

The Board observes that in his April 2006 claim, the Veteran also identified being exposed to asbestos while shipboard.  However, the Veteran's assertions throughout this appeal have focused on herbicide exposure.  Furthermore, the evidence does not show any opinion relating any of the Veteran's claimed disorders to asbestos.  Therefore, the Board will focus its analysis for diabetes mellitus, type II, as well as the other issues adjudicated herein, on what the evidence shows and what the Veteran actually contends.

The Veteran's STRs show no treatment for, or diagnosis of, diabetes mellitus, type II.  His July 1960 release to inactive duty examination revealed a clinically normal endocrine system.  Urinary analysis was negative for albumin and sugar.  No defects were noted.  

The Veteran's personnel records do not show that he was in Vietnam at any time during his service.  Indeed, the Veteran has reported that he was told that the assignment was classified and that there would be no record.  See, e.g., March 2012 psychiatric VA examination report.  There is no indication in his service records that he was exposed to herbicides in service.  The Veteran's records show that he was at Camp Pendleton from December 1957 to January 1958 and then in Guam until August 1959 when he returned to California.  He remained in the states until discharge.  

The RO and Appeals Management Center (AMC) made various attempts to verify whether the Veteran was exposed to herbicides in service.  A negative response to exposure was received from the National Personnel Records Center (NPRC) in June 2010.  The deck logs from the USS General Edwin D. Patrick for June 1958 and July 1958 were obtained; they do not show that it landed at Vietnam.  There is also no indication that the Veteran was on board during those months.  However, the deck logs did not list all those on board.  A response from the National Archives and Records Administration (NARA) in September 2010 shows that they did not have records for Marine Barracks Guam during 1958 and that information about assignments and transfers should be in the Veteran's military personnel file.  A March 2011 memorandum shows that herbicides were tested in California in 1951 and 1973; the Veteran was not in service during those periods.  A March 2011 response from the Defense Personnel Records Information Retrieval System (DPRIS) shows that they could not verify that the Veteran was exposed to herbicides while stationed at Camp Pendleton.  A November 2011 response from the Agent Orange mailbox shows that a review of the Department of Defense list of sites associated with herbicides did not show any use, testing or storage on Guam except for storage from 1951 to 1953.  A January 2012 response from DPRIS reveals that they could not verify the Veteran's exposure to herbicides while he was on Guam.  The AMC set forth its efforts to verify the Veteran's herbicide exposure in a January 2012 memorandum.  This memorandum indicates that no further development actions could be taken at that point.

According to post-service records, the Veteran reported having diabetes mellitus, type II for 20 years in October 2005. However, the Veteran has reported being diagnosed at the age of 26.  See August 2007 statement.  Statements from the Veteran's private care providers in April 2006 and September 2007 indicate that the Veteran's diabetes mellitus, type II was due to herbicide exposure.

The Veteran was afforded a VA examination in February 2012.  He reported being diagnosed with diabetes mellitus, type II in 1990.  Following examination, the examiner provided a negative nexus opinion.  The examiner opined that a review of the Veteran's claims file shows that the July 1960 examination was negative for sugar.  There was no indication of diabetes mellitus during his military service or the initial post-service year.  Therefore, it was the examiner's opinion that it was less likely than not that his diabetes was present during his military service or the initial post-service year.   

A March 2012 report of contact with the Veteran shows that he reported being treated at the VA Medical Center (VAMC) in St. Louis, Missouri in the 1960s.  A negative response from that VAMC was received in March 2012.

Based on a review of the evidence, the Board concludes that service connection for diabetes mellitus, type II is not warranted.  Although the evidence shows that the Veteran currently has diabetes mellitus, type II, it does not show that it is related to his military service.

Initially, the Board finds that the Veteran does not have confirmed exposure to herbicides in service.  With regards to his contention that he was exposed at Camp Pendleton, the AMC's efforts to verify such exposure only produced negative responses.  No evidence has been presented to confirm such exposure.  In this case, the evidence fails to show that the Veteran was exposed to herbicides at Camp Pendleton as he contended.  

As for his contention that he was exposed during a temporary assignment to Vietnam, the evidence fails to show that he was in Vietnam.  The Veteran has provided different dates for such assignment.  The initial dates claimed of September 1960 and 1961 occurred after the Veteran was discharged from service; as noted in the Introduction, the Veteran had active service until August 1960.  Considering that he was not on active duty in September 1960 or1961, the Board concludes that he was not on a temporary assignment in Vietnam at that time.  However, he has also contended being in Vietnam during June 1958 to July 1958.  The Veteran has reported that he was transported on board the USS General Edwin D. Patrick.  As already discussed above, a review of the ship's deck logs shows that it was not in Vietnam during that time period.  There is nothing in the Veteran's personnel records to show that he was stationed in Vietnam at any time during his service.  The NARA indicated that information pertaining to the Veteran's assignments would be in the personnel records.  In this case, the Veteran's personnel records do not show a temporary assignment to Vietnam.  As such, the Board concludes that the Veteran was not exposed to herbicides in Vietnam as the evidence fails to show that he served in Vietnam.  

The evidence also does not support the Veteran's contention that he was exposed to herbicides while stationed on Guam.  The AMC also received negative responses detailed above to requests for verification of exposure on Guam.  Although evidence shows that herbicides were stored on Guam from 1951 to 1953, the Veteran's personnel records show that he was not on Guam until 1958.  Therefore, the Board concludes that the Veteran was not exposed to herbicides on Guam.

Considering that all three theories of the Veteran's claimed exposure to herbicides cannot be confirmed, the Board concludes that the Veteran was not exposed to herbicides at any time during his military service.  The evidence also does not show that the Veteran incurred any event, injury or disease to his endocrine system or that his diabetes mellitus, type II had its onset in service.  His STRs are silent for any complaints associated with diabetes mellitus, type II.  As discussed above, his urine was negative for sugar in July 1960 and he was shown to have a normal endocrine system at that time.  In this case, the contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his endocrine system in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his endocrine system actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of diabetes mellitus, type II is reportedly in 1985 as the Veteran reported having diabetes mellitus, type II for 20 years in 2005.  The Board acknowledges the Veteran's reports of having diabetes mellitus, type II since he was 26 and of being treated by VA in the 1960s.  However, no VA treatment records from that time period could be found.  None of the Veteran's treatment records contain any opinion indicating that his diabetes mellitus, type II had its onset during service.  The only medical opinion of record, that of the February 2012 VA examiner, shows that the Veteran's diabetes mellitus, type II is not related to his military service.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of diabetes mellitus, type II complaints, symptoms, or findings for over two decades between the period of active service and the earliest evidence of a diagnosis of diabetes mellitus, type II is itself evidence which tends to show that diabetes mellitus, type II did not have its onset in service or for many years thereafter.  

The claims folder contains no competent evidence of diabetes mellitus, type II being associated with the Veteran's active duty.  Although the Veteran's private records indicate that his diabetes mellitus, type II is related to his service, such opinions indicate that it was related to herbicide exposure, which has not been shown.  The Veteran's records do not include any other opinions relating diabetes mellitus, type II to his military service other than those showing it is due to herbicide exposure.  Without evidence of an in-service event, injury, or disease to the Veteran's endocrine system or competent evidence of an association between diabetes mellitus, type II and his active duty, service connection for diabetes mellitus, type II is not warranted.

Furthermore, as the evidence does not show that diabetes mellitus, type II was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of diabetes mellitus, type II falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between diabetes mellitus, type II and the Veteran's active duty, service connection for diabetes mellitus, type II is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for diabetes mellitus, type II is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).  

	2.  Coronary Artery Disease

The Veteran contends that he has coronary artery disease that is related to his military service.  Specifically, he contends that it is due to in-service herbicide exposure.  See, e.g., April 2006 claim.  For the reasons set forth above, the Board has concluded that the Veteran was not exposed to herbicides in service.

The Veteran's STRs show no treatment for, or diagnosis of, coronary artery disease or any other cardiac disorder.  He complained of chest pain in September 1957; the diagnosis was rule out pneumonia.  Chest X-rays were negative.  Chest X-rays in December 1959 when hospitalized for acute tonsillitis were negative.  His July 1960 release to inactive duty examination showed that he had a normal heart.  Chest X-rays were negative.  

Post-service treatment records dated from 1996 are of record.  A record dated in May 1999 shows that the Veteran's past medical history included coronary artery disease.  Aside from private treatment records indicating that the Veteran's coronary artery disease is due to herbicide exposure, his records do not contain any opinions relating this disability to his military service.  

The Veteran was afforded a VA examination in February 2012.  He reported being diagnosed in 2005.  The examiner provided a negative nexus opinion.  The examiner noted that the Veteran's 1960 examination included normal chest X-rays.  The examiner opined that there was no indication of ischemic heart disease during his military service or the initial post-service year.  Therefore, it was the examiner's opinion that it was less likely than not that his ischemic heart disease was present during his military service or the initial post-service  year.  

Based on a review of the evidence, the Board concludes that service connection for coronary artery disease is not warranted.  Although the evidence shows that the Veteran currently has coronary artery disease, it does not show that it is related to his military service.

As already discussed above, the Board concludes that the Veteran was not exposed to herbicides at any time during his military service.  The evidence also does not show that the Veteran incurred any event, injury or disease to his cardiac system or that his coronary artery disease had its onset in service.  His STRs are silent for any complaints associated with coronary artery disease.  In this case, the contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his cardiac system in service.  Chest X-rays in service were negative and the July 1960 examination showed a normal heart.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his cardiac system actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of coronary artery disease was in 1999.  None of the Veteran's treatment records contain any opinion indicating that his coronary artery disease had its onset during service.  The only medical opinion of record, that of the February 2012 VA examiner, shows that the Veteran's coronary artery disease is not related to his military service.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of coronary artery disease complaints, symptoms, or findings for over three decades between the period of active service and the earliest evidence of a diagnosis of coronary artery disease is itself evidence which tends to show that coronary artery disease did not have its onset in service or for many years thereafter.  

The claims folder contains no competent evidence of coronary artery disease being associated with the Veteran's active duty.  Although the Veteran's private records indicate that his coronary artery disease is related to his service, such opinions indicate that it was related to herbicide exposure, which has not been shown.  No other opinions have been presented to show that the Veteran's coronary artery disease is otherwise related to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's cardiac system or competent evidence of an association between coronary artery disease and his active duty, service connection for coronary artery disease is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of coronary artery disease falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.
Without competent and credible evidence of an association between coronary artery disease and the Veteran's active duty, service connection for coronary artery disease is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for coronary artery disease.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for coronary artery disease is denied.  See 38 U.S.C.A §5107.  

	3.  Hypertension 

The Veteran contends that he has hypertension that is related to his military service.  Specifically, he contends that it is due to in-service herbicide exposure.  See, e.g., April 2006 claim.  For the reasons set forth above, the Board has concluded that the Veteran was not exposed to herbicides in service.

The Veteran's STRs show no treatment for, or diagnosis of, hypertension.  His July 1960 release to inactive duty examination showed that his blood pressure was 122/70.  None of his STRs show any elevated blood pressure readings.  All systems except for identifying body marks were normal and no defects were noted.  

Post-service treatment records dated from 1996 are of record.  A record dated in March 1998 reported no prior history of hypertension.  A record dated in May 1999 shows that the Veteran's past medical history included hypertension.  Aside from private treatment records indicating that the Veteran's hypertension is due to herbicide exposure, his records do not contain any opinions relating this disability to his military service.  

The Veteran was afforded a VA examination in February 2012.  He reported being diagnosed in 1958.  The examiner provided a negative nexus opinion.  The examiner explained that per the Veteran's STRs, his documented blood pressures were within normal range.  The examiner observed that review of medical literature indicates that for most adults, there is no identifiable cause of high blood pressure.  This type of high blood pressure, called essential hypertension or primary hypertension, tends to develop gradually over many years.  Therefore, it was the examiner's opinion that it was less likely than not that his hypertension was related to in-service disease or injury.  The examiner also opined that it was less likely that the Veteran's hypertension was present during the initial post-service year.  

Based on a review of the evidence, the Board concludes that service connection for hypertension is not warranted.  Although the evidence shows that the Veteran currently has hypertension, it does not show that it is related to his military service.

As already discussed above, the Board concludes that the Veteran was not exposed to herbicides at any time during his military service.  The evidence also does not show that the Veteran incurred any event, injury or disease to his cardiovascular system or that his hypertension had its onset in service.  His STRs are silent for any complaints associated with hypertension or elevated blood pressure.  As opined by the VA examiner, the Veteran had normal blood pressure in service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his cardiovascular system in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his cardiovascular system actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of hypertension was in 1999.  Although the Veteran reported being diagnosed in 1958, his service records from that time period do not show hypertension.  No other treatment records from that time period are of record.  None of the Veteran's treatment records contain any opinion indicating that his hypertension had its onset during service.  The only medical opinion of record, that of the February 2012 VA examiner, shows that the Veteran's hypertension is not related to his military service.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of hypertension complaints, symptoms, or findings for over three decades between the period of active service and the earliest evidence of a diagnosis of hypertension is itself evidence which tends to show that hypertension did not have its onset in service or for many years thereafter.  

The claims folder contains no competent evidence of hypertension being associated with the Veteran's active duty.  Although the Veteran's private records indicate that his hypertension is related to his service, such opinions indicate that it was related to herbicide exposure, which has not been shown.  No other opinions relating the Veteran's hypertension to his military service are of record.  Without evidence of an in-service event, injury, or disease to the Veteran's cardiovascular system or competent evidence of an association between hypertension and his active duty, service connection for hypertension is not warranted.

Furthermore, as the evidence does not show that hypertension was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between hypertension and the Veteran's active duty, service connection for hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension is denied.  See 38 U.S.C.A §5107.  


	4.  Sleep Apnea

The Veteran contends that he has sleep apnea that is related to his military service.  Specifically, he contends that it is due to in-service herbicide exposure.  See, e.g., April 2006 claim.  For the reasons set forth above, the Board has concluded that the Veteran was not exposed to herbicides in service.

The Veteran's STRs show no treatment for, or diagnosis of, sleep apnea.  His July 1960 release to inactive duty examination showed all clinically normal systems except for identifying marks.  No defects were noted.  

Post-service treatment records dated from 1996 are of record.  A sleep study in May 1997 shows that the Veteran had sleep apnea.  Aside from private treatment records indicating that the Veteran's sleep apnea is due to herbicide exposure, his records do not contain any opinions relating this disability to his military service.  

The Veteran was afforded a VA examination in February 2012.  He reported being diagnosed in 1997.  The examiner provided a negative nexus opinion.  The examiner noted that a review of the Veteran's STRs was negative for any treatment for sleep apnea including snoring, daytime drowsiness or apnea episodes during sleep.  The examiner noted that review of medical literature indicates that obstructive sleep apnea occurred when the muscles in the back of the throat relax.  Those muscles support the soft palate, the uvula, the tonsils and the tongue.  When the muscles relax, the airway narrows or closes as one breathes in, and breathing momentarily stops.  That may lower the level of oxygen in the blood.  The brain sensed that inability to breathe and briefly rouses one from sleep so the individual can reopen their airway.  That pattern could repeat itself five to 30 times or more each hour, all night long.  Those disruptions impair the ability for a person to reach the desired, restful phases of sleep and caused one to probably feel sleepy during waking hours.  The examiner noted that according to VA, herbicides were used in Vietnam beginning in 1962; the Veteran reported being in Vietnam in 1958.  Therefore, it was the examiner's opinion that it was less likely than not that his sleep apnea was related to in-service disease or injury.   

Based on a review of the evidence, the Board concludes that service connection for sleep apnea is not warranted.  Although the evidence shows that the Veteran currently has sleep apnea, it does not show that it is related to his military service.

As already discussed above, the Board concludes that the Veteran was not exposed to herbicides at any time during his military service.  The evidence also does not show that the Veteran incurred any event, injury or disease to his respiratory system or that his sleep apnea had its onset in service.  As noted by the VA examiner, the Veteran's STRs are silent for any complaints associated with sleep apnea.  In this case, the contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his respiratory system in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his respiratory system actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of sleep apnea was in 1997.  None of the Veteran's treatment records contain any opinion indicating that his sleep apnea had its onset during service.  The only medical opinion of record, that of the February 2012 VA examiner, shows that the Veteran's sleep apnea is not related to his military service.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of sleep apnea complaints, symptoms, or findings for over three decades between the period of active service and the earliest evidence of a diagnosis of sleep apnea is itself evidence which tends to show that sleep apnea did not have its onset in service or for many years thereafter.  

The claims folder contains no competent evidence of sleep apnea being associated with the Veteran's active duty.  Although the Veteran's private records indicate that his sleep apnea is related to his service, such opinions indicate that it was related to herbicide exposure, which has not been shown.  The evidence does not show any other opinions relating the Veteran's sleep apnea to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's respiratory system or competent evidence of an association between sleep apnea and his active duty, service connection for sleep apnea is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between sleep apnea and the Veteran's active duty, service connection for sleep apnea is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sleep apnea is denied.  See 38 U.S.C.A §5107.  

	5.  Asthma

The Veteran contends that he has asthma that is related to his military service.  Specifically, he contends that it is due to in-service herbicide exposure.  See, e.g., April 2006 claim.  For the reasons set forth above, the Board has concluded that the Veteran was not exposed to herbicides in service.

The Veteran's STRs show no treatment for, or diagnosis of, asthma.  His July 1960 release to inactive duty examination showed all clinically normal systems except for identifying marks.  No defects were noted

Post-service treatment records dated from 1996 are of record.  A record dated in March 1997 shows that the Veteran had asthma.  A December 1999 psychiatric evaluation shows that the Veteran reported that he "always had" asthma.  Aside from private treatment records indicating that the Veteran's asthma is due to herbicide exposure, his records do not contain any opinions relating this disability to his military service.  

The Veteran was afforded a VA examination in February 2012.  He reported being diagnosed in 1997.  The examiner provided a negative nexus opinion.  The examiner noted that a review of the Veteran's STRs was negative for any treatment for asthma.  The examiner again reported that according to VA, herbicides were used in Vietnam after the Veteran's service.  Therefore, it was the examiner's opinion that it was less likely than not that his asthma was related to in-service disease or injury.   

Based on a review of the evidence, the Board concludes that service connection for asthma is not warranted.  Although the evidence shows that the Veteran currently has asthma, it does not show that it is related to his military service.

As already discussed above, the Board concludes that the Veteran was not exposed to herbicides at any time during his military service.  The evidence also does not show that the Veteran incurred any event, injury or disease to his respiratory system or that his asthma had its onset in service.  His STRs are silent for any complaints associated with asthma.  In this case, the contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his respiratory system in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his respiratory system actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of asthma was in 1997.  Although the Veteran reported "always" having asthma in 1999, he reported to the VA examiner only having it since 1997.  None of the Veteran's treatment records contain any opinion indicating that his asthma had its onset during service.  The only medical opinion of record, that of the February 2012 VA examiner, shows that the Veteran's asthma is not related to his military service.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of asthma complaints, symptoms, or findings for over three decades between the period of active service and the earliest evidence of a diagnosis of asthma is itself evidence which tends to show that asthma did not have its onset in service or for many years thereafter.  

The claims folder contains no competent evidence of asthma being associated with the Veteran's active duty.  Although the Veteran's private records indicate that his asthma is related to his service, such opinions indicate that it was related to herbicide exposure, which has not been shown.  There are no other medical opinions relating the Veteran's asthma to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's respiratory system or competent evidence of an association between asthma and his active duty, service connection for asthma is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of asthma falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between asthma and the Veteran's active duty, service connection for asthma is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for asthma.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for asthma is denied.  See 38 U.S.C.A §5107.  


	6.  Depression and PTSD 

The Veteran contends that he has depression and PTSD that are related to his military service.  The Veteran's reported stressor is that he had a temporary duty assignment in Vietnam that required him to clear villages of all living things.  See August 2006 stressor statement.  His stressor statement shows that the reported event occurred in 1961.  Id.  

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2012); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

With regards to the corroboration of stressors, the Board observes the amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and if a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

The Veteran's STRs show no treatment for, or diagnosis of, any psychiatric disorder.  His July 1960 release to inactive duty examination showed a clinically normal psychiatric system.  No defects were noted.

His personnel records show no combat medals or decorations.  As discussed in detail above, the evidence does not show that the Veteran was in Vietnam; it also does not show that he was in Laos.  The AMC was unable to confirm that the Veteran had his claimed temporary assignment that is his reported stressor.

Post-service treatment records dated from 1996 are of record.  A December 1999 psychiatric evaluation shows that the Veteran did not report any military stressors.  He was diagnosed with possible early stage dementia and history of alcohol dependence in remission.  The Veteran was diagnosed with adjustment disorder with mixed emotional features in November 1999; no opinion regarding the etiology was provided.  The earliest diagnosis of depression is in May 2003; the earliest indication of PTSD is in February 2008.  No opinion regarding the etiology of his depression is of record.  The February 2008 letter from the Veteran's psychotherapy office shows that the criteria for PTSD included the Veteran's having participated in events that were life threatening to himself and others.  Although not clearly specifying, the letter suggests that the Veteran's PTSD was due to his reported military stressor.  

The Veteran was afforded a VA examination in March 2012.  He was diagnosed with depressive disorder not otherwise specified (NOS).  The examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  The Veteran reported that he was discharged in 1961; he disputed that his Marine records incorrectly listed him as discharged in 1960.  He reported previous mental health treatment in 1961 for alcohol abuse and then later treatment to cope with memories of the reported incident.  The Veteran reported a stressor of being part of a secret military unit that had gone into Laos and was then ordered to kill everyone and everything in two villages.  The Veteran reported that he was told that none of that operation would show up in records and that it was classified.  The examiner opined that the stressor was not related to the Veteran's fear of hostile military or terrorist activity.  The examiner opined that the Veteran's depressive disorder NOS was not judged to be the result of his military service.  

Based on a review of the evidence, the Board concludes that service connection for depression and PTSD is not warranted.  Although the evidence shows that the Veteran currently has psychiatric disorders, it does not show that they are related to his military service.  Although the VA examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, a private record indicates that the Veteran does have PTSD.  Affording the Veteran the benefit-of-the-doubt, the Board concludes that he has diagnoses of both depression and PTSD during the course of this appeal.

However, the evidence does not show that the Veteran has a confirmed in-service stressor or that he incurred any event, injury or disease to his psychiatric system or that his depression and PTSD had their onset in service.  Initially, the Board finds that the Veteran does not have a confirmed stressor.  In this case, his DD 214 and personnel records do not show any indicia of combat; indeed, the Veteran has not contended receiving any combat awards.  Therefore, the Board finds that the Veteran did not engage in combat and verification of his stressor is required.  Furthermore, as the Veteran's stressor is not related to a fear of hostile military or terrorist activity, the Board finds that the amendment to stressor verification does not apply.  

The Veteran's personnel records do not support his reported stressor of killing everything in two villages in Laos.  In this regard, the Veteran himself has asserted that this stressor was classified and that he was told that there would be no record of such assignment in his records.  The Veteran has not provided any other verification of his reported stressor such as buddy statements from others also on the assignment.  The Veteran has also not been consistent with the dates.  As discussed above, he has reported that the assignment occurred in 1961; the VA examination report shows that he disputed that he was discharged in 1960 as shown by his records.  However, he also reported that the assignment occurred in 1958.  Regardless of when the temporary assignment to Laos allegedly occurred, the fact remains that there is no verification of such stressor.  Absent a confirmed stressor, service connection for PTSD cannot be granted.

As for the Veteran's diagnosis of depression, his STRs are silent for any psychiatric complaints; his discharge examination showed a normal psychiatric system.  In this case, the contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his psychiatric system in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his psychiatric system actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of depression was in 2003.  A psychiatric evaluation prior to that in 1999 did not show a diagnosis of depression.  None of the Veteran's treatment records contain any opinion indicating that his depression had its onset during service.  The only medical opinion of record, that of the March 2012 VA examiner, shows that the Veteran's depression is not related to his military service.  As discussed above, the only in-service event reported by the Veteran at the VA examination was the contended assignment to Laos, which the Board has already concluded is not supported by the evidence of record.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of psychiatric complaints, symptoms, or findings for over three decades between the period of active service and the earliest evidence of a diagnosis of depression is itself evidence which tends to show that depression did not have its onset in service or for many years thereafter.  

The claims folder contains no competent evidence of depression being associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records indicate that depression is directly related to his military service.  Although the Veteran's private records indicate that his herbicide exposure exacerbated the Veteran's depression, the evidence does not show in-service herbicide exposure.  Without evidence of an in-service event, injury, or disease to the Veteran's psychiatric system or competent evidence of an association between depression and his active duty, service connection for depression is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of depression and PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of a verified in-service stressor, an association between depression and PTSD and the Veteran's active duty, service connection for depression and PTSD is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for depression and PTSD.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for depression and PTSD is denied.  See 38 U.S.C.A §5107.  

	7.  Stroke

The Veteran contends that he had a stroke that was related to his military service.  Specifically, he contends that it was due to in-service herbicide exposure.  See, e.g., April 2006 claim.  For the reasons set forth above, the Board has concluded that the Veteran was not exposed to herbicides in service.
The Veteran's STRs show no treatment for, or diagnosis of, a stroke or a central nervous system event, injury or disease.  His July 1960 release to inactive duty examination showed all clinically normal systems except for identifying marks.  Indeed, the Veteran has not contended that he had a stroke in service.

Post-service treatment records dated from 1996 are of record.  A record dated in March 1998 shows that the Veteran had a stroke.  Aside from private treatment records indicating that the Veteran's stroke was due to herbicide exposure, his records do not contain any opinions relating this disability to his military service.  

The Veteran was afforded a VA examination in February 2012.  He reported having a stroke in 1998.  The examiner provided a negative nexus opinion.  The examiner noted that a review of the Veteran's STRs was negative for a cerebrovascular accident.  The examiner noted the Veteran's report of herbicide exposure in Vietnam, but indicated that according to the VA, herbicides were not used in Vietnam until after the Veteran's service.  Therefore, it was the examiner's opinion that it was less likely than not that his cerebrovascular accident was related to in-service disease or injury.   

Based on a review of the evidence, the Board concludes that service connection for a stroke is not warranted.  Although the evidence shows that the Veteran had a stroke in 1998, it does not show that it was related to his military service.

As already discussed above, the Board concludes that the Veteran was not exposed to herbicides at any time during his military service.  The evidence also does not show that the Veteran incurred any event, injury or disease to his vascular or central nervous system.  His STRs are silent for any complaints associated with his vascular and central nervous system.  In this case, the contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his vascular or central nervous system in service.  Indeed, the only injury reported by the Veteran is his contended herbicide exposure.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his vascular or central nervous system actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, Veteran's stroke was in 1998.  None of the Veteran's treatment records contain any opinion indicating that his stroke was due to a vascular or central nervous system event, injury or disease incurred during service.  The only medical opinion of record, that of the February 2012 VA examiner, shows that the Veteran's stroke was not related to his military service.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of vascular or central nervous system complaints, symptoms, or findings for over three decades between the period of active service and the stroke is itself evidence which tends to show that a vascular or central nervous system event, injury or disease did not have its onset in service or for many years thereafter.  

The claims folder contains no competent evidence of a stroke being associated with the Veteran's active duty.  Although the Veteran's private records indicate that his stroke was related to his service, such opinions indicate that it was related to herbicide exposure, which has not been shown.  There are no other medical opinions relating the Veteran's stroke to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's central nervous system or competent evidence of an association between a stroke and his active duty, service connection for a stroke is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a stroke falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a stroke and the Veteran's active duty, service connection for a stroke is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a stroke.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a stroke is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a stroke is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


